Case 1:17-mj-00524-IDD Document 20-1 Filed 10/29/18 Page 1 of 3 PageID# 91




        USA v. Brown, Case No. 17-mj-524



                           EXHIBIT 1
10/29/2018                                 Virginia
              Case 1:17-mj-00524-IDD Document  20-1 Courts Case Information
                                                         Filed   10/29/18   System
                                                                                Page 2 of 3 PageID# 92




                                  Name List          Pleadings/Orders      Services    Main Menu     Logoff


                                               Petersburg Circuit - Criminal Division
                                                                  Case Details


    Case Number:                                           Filed:         Commenced by:            Locality:
    CR09000322-02                                          10/16/2013     Reinstatement            COMMONWEALTH OF VA
    Defendant:                                             Sex:           Race:                DOB:
    BROWN, CHARLES EDWARD; JR                              Male           Black (Non-Hispanic) 03/31/****
    Address:
    NEWPORT NEWS, VA 23608
    Charge:                       Code Section: Charge Type:                                       Class:
    SC/DRVING AFTER DEC A HAB OFF 19.2-306      Felony                                             U
    Offense Date:                                          Arrest Date:
    10/11/2013                                             10/13/2017


                  Hearings

         #       Date          Time             Type       Room Plea Duration Jury              Result
        1    10/16/2013      9:00AM        Show Cause                              Capias-Defendant Arrested
        2    10/26/2017      9:00AM        Appoint Counsel                         Def. Needs/Changes Attorney
        3    11/09/2017      9:00AM        Bond                                    Denied
        4    12/21/2017      9:00AM        Show Cause                              Set For Trial
        5    01/23/2018      9:00AM        Show Cause                              Continued Motion Of Defense
        6 01/25/2018 9:00AM Show Cause                                                       Continued Motion Of Defense
        7 03/01/2018 9:00AM Show Cause                                                       Continued Motion Of Defense
        8 04/26/2018 9:00AM Show Cause                                                       Dismissed


                  Final Disposition

                   Disposition Code:               Disposition Date:                  Concluded By:
                   Dismissed                       04/26/2018                         Dismissal
                   Amended Charge:                 Amended Code Section:              Amended Charge Type:



                Jail/Penitentiary:                  Concurrent/Consecutive: Life/Death:

                Sentence Time:                      Sentence Suspended:           Operator License Suspension Time:

http://ewsocis1.courts.state.va.us/CJISWeb/CaseDetail.do                                                                   1/2
10/29/2018                                 Virginia
              Case 1:17-mj-00524-IDD Document  20-1 Courts Case Information
                                                         Filed   10/29/18   System
                                                                                Page 3 of 3 PageID# 93
               Fine Amount:         Costs:                         Fines/Cost Paid:

                Program Type:                       Probation Type:                  Probation Time:

                Probation Starts:                   Court/DMV Surrender:             Driver Improvement Clinic:

                Driving Restrictions:               Restriction Effective Date:

                VA Alcohol Safety Action: Restitution Paid:                          Restitution Amount:

                Military:                           Traffic Fatality:
                                                    No


                  Appealed Date:


                                  Name List          Pleadings/Orders         Services   Main Menu     Logoff


                                                                 Build #: 3.8.0.1




http://ewsocis1.courts.state.va.us/CJISWeb/CaseDetail.do                                                          2/2
